Exhibit 10.1

 

VSNL COMPLETES ACQUISITION OF TELEGLOBE

 

Next-Generation Global Communications Provider

 

Expands Reach and Service Portfolio

 

MUMBAI, India and HAMILTON, Bermuda, February 13, 2006 – Videsh Sanchar Nigam
Limited, VSNL (NYSE: VSL), the leading provider of international communication
solutions, announced today the completion of its acquisition of Teleglobe
International Holdings Ltd. By leveraging Teleglobe’s extensive global reach,
established operational strengths, and depth of carrier relationships worldwide,
VSNL’s international division, VSNL International, is poised to deliver a
comprehensive portfolio of next-generation carrier and enterprise solutions.

 

The new combined company will own and operate one of the world’s largest
international mobile, data, and voice networks with coverage to more than 240
countries and territories. The foundation of the new company’s capability will
be the integration of VSNL’s leading pan-India presence and unequalled cable
diversity to and from India, the world’s largest designed global backbone
capacity, and Teleglobe’s network.

 

With its acquisition of Teleglobe, the company’s wholesale customers will
benefit from superior network reach, and scalability from a single partner
worldwide for voice, data and mobile services. As part of its strategy to
deliver next-generation solutions to Fortune 1000 customers, VSNL International
will leverage Teleglobe’s network and capabilities to further expand services
offered through its Global Business Pathway providing the world’s leading
businesses with diversified multi-technology connectivity, significant
commercial flexibility, and innovative managed services.

 

“The Teleglobe acquisition is a critical step toward our vision to become a
global industry leader providing customers with converged communications
solutions,” comments Mr. N. Srinath, Executive Director, VSNL. “Our focus in
recent years has been to expand our presence into new markets and provide a
complete portfolio of solutions to our global client base. We are now a key
player in the international wholesale market, supporting more than 1,400
customers. Our complementary networks and capabilities will further drive
mobile, data and voice innovation for our enterprise customers.”

 

Liam Strong, President and Chief Executive Officer, Teleglobe, states, “The
integration of assets, strengths, and resources will benefit our customers and
employees. As a new VSNL company and member of the TATA Group, Teleglobe will
gain unprecedented financial stability, the ability to enhance our offerings to
the marketplace, and capacity to further its 50-year strong commitment to the
wholesale sector.”

 

The combined company will operate under the name of VSNL International, and will
provide the wholesale and enterprise sectors with key mobile, data and voice
offerings. Teleglobe will continue to serve as the product brand for the Voice,
Mobile and IP Transit wholesale services. VSNL International will remain the
product brand for the company’s wholesale IPL and Ethernet offerings, as well as
the full Enterprise portfolio.

 

Complementary Networks, Product Suites, Legacy, and Shared Culture of Quality

 

“Our decision to pursue the Teleglobe acquisition was based on several key areas
of synergy, including complementary global infrastructure and product offerings,
as well as a shared culture dedicated to quality performance and committed to
long-term industry growth,” adds Mr. N. Srinath.

 

The combined company represents:

 

People

 

  •   Representation in more than 35 countries

 

1



--------------------------------------------------------------------------------

Relationship Assets

 

  •   Global Customer base of 1,400 wholesale customers and more than 650
enterprise customers

 

Global Infrastructure

 

  •   Global, robust and scalable network capacity and seamless connectivity,
that includes 206,356 km of terrestrial network fiber and subsea cable

 

  •   275 PoPs in 25 Countries and access to 5 geo-stationary satellites through
more than 30 dedicated earth stations

 

  •   Ownership in 100+ sub sea and terrestrial cable systems

 

  •   Full ownership of Tata Indicom Cable (Chennai – Singapore)

 

  •   Network Administrator role and partial ownership in SEA-ME-WE4 (South East
Asia-Middle East -Western Europe)

 

Voice

 

  •   World’s largest international wholesale carrier with more than 415
combined direct and bilateral relationships with leading international voice
telecommunications providers and more than 17 billion minutes annually of
international wholesale voice traffic

 

  •   Principal provider of public international telecommunications services in
India, linking the domestic network to over 240 territories worldwide

 

Data

 

  •   Legacy-free, global MPLS network with reach throughout India

 

  •   Global, India and India Metros Ethernet over MPLS and SONET capabilities

 

  •   Tier One IP service provider

 

  •   International IPv6 connectivity leader

 

  •   Principal provider of International data services in India

 

Mobile

 

  •   Connection to over 400 mobile operators worldwide

 

  •   Principal provider of signaling conversion services to enable GSM roaming
to and from North America

 

  •   Content delivery services

 

Acquisition Details

 

Teleglobe was acquired for about $239 million, comprising payment of $4.50 per
share to Teleglobe shareholders and assumption of net debt. At Teleglobe’s
current revenue levels, the acquisition could increase VSNL’s annual revenues by
upto 200% in 2006-07.

 

Shares of Teleglobe common stock, which prior to the merger traded on the Nasdaq
National Market under the symbol “TLGB”, were delisted from trading as of the
close of the market today.

 

About VSNL

 

Videsh Sanchar Nigam Limited (VSNL), a part of the Tata Group, is a leading
international telecommunications company. VSNL has, with the acquisition of
Teleglobe, become one of the world’s largest carriers of international voice
complementing its emergence as the largest provider of submarine cable
bandwidth. VSNL has a global presence including operations in USA, Canada, UK,
South Africa, Singapore, Sri Lanka and India making it the first Indian truly
global telecommunications company. Its range of service offerings include
wholesale voice, private leased circuits, IP MPLS VPN, Internet access, hosting,
mobile signaling and several other IP services. The company is now poised to
offer managed data services

 

2



--------------------------------------------------------------------------------

and deliver end-to-end telecommunications solutions to carriers and enterprises
globally. VSNL, a pioneer in offering Internet services to individual customers
now offers a full slew of retail products in India like high-speed broadband,
dial-up Internet, Wi-FI, net telephony and calling cards under the Tata Indicom
brand name, and continues to be one of the leading retail Internet players in
India.

 

VSNL is listed on the major stock exchanges in India and also has its ADRs
listed on the New York Stock Exchange. (www.vsnl.in)

 

Forward-looking and cautionary statements

 

Certain words and statements in this release concerning VSNL and its prospects,
and other statements relating to VSNL’s expected financial position, business
strategy, the future development of VSNL’s operations and the general economy in
India, are forward-looking statements. Such statements involve known and unknown
risks, uncertainties and other factors, which may cause actual results,
performance or achievements of VSNL, or industry results, to differ materially
from those expressed or implied by such forward-looking statements. Such
forward-looking statements are based on numerous assumptions regarding VSNL’s
present and future business strategies and the environment in which VSNL will
operate in the future. The important factors that could cause actual results,
performance or achievements to differ materially from such forward-looking
statements include, among others, changes in government policies or regulations
of India and, in particular, changes relating to the administration of VSNL’s
industry, and changes in general economic, business and credit conditions in
India. Additional factors that could cause actual results, performance or
achievements to differ materially from such forward-looking statements, many of
which are not in VSNL’s control, include, but are not limited to, those risk
factors discussed in VSNL’s various filings with the United States Securities
and Exchange Commission. These filings are available at www.sec.gov.

 

#      #      #

 

3